Citation Nr: 0031974	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-08 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a lumbosacral strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
a cervical strain.

3.  Entitlement to service connection for a bilateral hip 
disorder.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for the residuals of 
bilateral inguinal hernia repairs.

6.  Entitlement to service connection for bilateral flat 
feet.

7.  Entitlement to service connection for an eye disorder.

8.  Entitlement to service connection for the residuals of a 
head injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to November 
1993, plus an additional 6-1/2 years of unconfirmed service.  
This appears to be prior to March 1990.  In view of the 
findings as explained below, verification of the exact dates 
is not needed.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which, among other things, granted entitlement to 
service connection for lumbosacral strain and cervical strain 
by rating decision dated in December 1998.  The veteran 
disagreed with the assigned ratings by correspondence dated 
in February 1999.  Accordingly, these issues are taken to 
include whether there is any basis for "staged" ratings at 
any pertinent time, to include whether current increases are 
in order.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
As the statement of the case indicated that all pertinent 
evidence has been considered, the Board can proceed with its 
review without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Also by rating decision dated in December 1998, the RO denied 
the remaining claims on appeal, which are now before the 
Board.  During the pendency of this appeal, the veteran moved 
to Florida, and jurisdiction over his case was transferred to 
the St. Petersburg, Florida, RO, which is the certifying RO.


FINDINGS OF FACT

1.  The veteran's lumbar spine disability is currently 
manifested by subjective complaints of aching pain and 
stiffness, objective findings of some limitation of motion 
and slight degenerative disc disease by X-ray, but no 
ankylosis, neuropathy, or muscle spasm.  Neither severe 
lumbosacral strain, severe limitation of low back motion, nor 
severe intervertebral disc syndrome has been demonstrated.

2.  The veteran's cervical spine disability is currently 
manifested by subjective complaints of neck stiffness and 
discomfort, objective findings of tenderness and limitation 
of motion, but no ankylosis, atrophy, or muscle weakness.  X-
rays were negative.

3.  A bilateral hip disorder is not currently shown based on 
the evidence submitted for the record.

4.  A bilateral knee disorder is not currently shown based on 
the evidence submitted for the record.

5.  The medical evidence of record does not relate the 
veteran's inguinal hernia repair with any event or occurrence 
during active duty service.

6.  Bilateral flat feet are not currently shown based on the 
evidence submitted for the record.

7.  An acquired eye disorder is not currently shown based on 
the evidence submitted for the record; defective vision is a 
refractive error of the eye, pathology for which service 
connection can not be granted. 

8.  The residuals of a head injury are not currently shown 
based on the evidence submitted for the record.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
(DCs) 5003, 5010, 5289, 5292, 5293, 5295 (2000). 

2.  The criteria for an evaluation in excess of 10 percent 
for cervical strain have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5010, 
5287, 5290, 5293 (2000). 

3.  A bilateral hip disorder is not shown to be incurred in 
or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000). 

4.  A bilateral knee disorder is not shown to be incurred in 
or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000). 

5.  A bilateral inguinal hernia is not shown to be incurred 
in or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000). 

6.  Bilateral flat feet are not shown to be incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000). 

7.  An acquired eye disorder is not shown to be incurred in 
or aggravated by the veteran's active duty service; defective 
vision is not a disease within the meaning of applicable 
legislation providing compensation benefits and there is no 
evidence of acquired eye pathology.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000). 

8.  The residuals of a head injury are not shown to be 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for a higher disability 
rating, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000). 

In addition, in evaluating increased ratings, consideration 
will be given to whether higher ratings are available under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, 
the Board was directed to consider whether a veteran's 
complaints of shoulder pain could significantly limit 
functional ability during flare-ups or when the arm was used 
repeatedly, thus warranting a higher evaluation under 
38 C.F.R. § 4.40.  The Board will also consider whether 
weakened movement, excess fatigability, and incoordination 
support higher ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 
Vet. App. at 207.  

Moreover, the VA General Counsel issued a precedential 
opinion (VAOPGCPREC 23-97) holding that a claimant who had 
arthritis and instability of the knee may be rated separately 
under DCs 5010 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  In determining whether additional disability 
exists, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those codes.  Cf. Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

Finally, the degree of impairment resulting from a disability 
is a factual determination with the Board's primary focus 
upon the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) . . . ."  Swanson v. West, 12 Vet. 
App. 442 (1999); Hazan v. Gober, 10 Vet. App. 511, 521 
(1997).  

With respect to the veteran's remaining service connection 
claims, the Board notes that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2000).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (2000).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to an Evaluation in Excess of 20 Percent for 
Lumbosacral Strain

Historically, the veteran was initially granted entitlement 
to service connection for lumbosacral strain by rating 
decision dated in December 1998 and a 20 percent evaluation 
was assigned.  The RO has rated the veteran's lumbar spine 
disability under DC 5295 (lumbosacral strain).  The Board 
will also consider DCs 5003-5010, 5289, 5292, and 5293 for 
arthritis, lumbar ankylosis, limitation of motion, and 
intervertebral disc syndrome.

Traumatic arthritis is rated as degenerative arthritis.  DC 
5010.  Under DC 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate DC, a 
rating of 10 percent is warranted for each major joint or 
groups of joints affected by limitation of motion, to be 
combined, not added under DC 5003.

Under DC 5289, unfavorable ankylosis of the lumbar spine 
warrants a 50 percent evaluation, and favorable ankylosis 
warrants a 40 percent evaluation.  Slight limitation of 
motion of the lumbar segment of the spine warrants a 10 
percent evaluation under DC 5292.  A 20 percent evaluation 
requires moderate limitation of motion; while a 40 percent 
evaluation, the highest given under this code, requires 
severe limitation of motion. 

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

Under DC 5295, a noncompensable evaluation is warranted upon 
a showing of slight lumbosacral strain with subjective 
symptoms only, while a 10 percent evaluation may be assigned 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion. 

After reviewing the evidence on file, it is the conclusion of 
the Board that an increased rating is not in order.  The 
current rating contemplates a lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral in standing position (DC 5295), moderate 
intervertebral disc syndrome with recurring attacks (DC 
5293), and moderate limitation of motion (DC 5292).  Separate 
ratings for these pathologies are prohibited: "the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  38 C.F.R. § 4.14 
(2000); Estaban v. Brown, 6 Vet. App. 259 (1994); Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).

In the September 1998 VA spine examination report, the 
veteran complained of, among other things, problems with an 
aching pain of the right lower back associated with 
stiffness, worse with walking, radiating to the right 
buttock.  He denied any gastrointestinal or urinary 
incontinence episodes.  Physical examination revealed that he 
was in no acute distress.  He had no muscle atrophy of the 
lower back, and no bony deformities were noted.  The pelvic 
girdle was symmetrical.  Range of motion was flexion from 0-
60 degrees, and extension from 0-10 degrees.  Straight leg 
raising was negative.  An X-ray reportedly showed slight 
degenerative disc disease at L1-L2, otherwise negative.  
Physical findings reported in a VA brain and spinal cord 
examination include that gait and posture were intact.  There 
was no motor or sensory impairment noted, and no impairment 
of peripheral or autonomic nervous system.  

Initially, the Board notes that the evidence does not support 
a finding of ankylosis of the lumbar spine.  Ankylosis is 
defined as a stiffing of the joint.  In this case, the most 
recent VA examination report indicated that the veteran 
demonstrated a certain range of motion in the lumbar spine.  
Moreover, there was no evidence by physical examination of 
any apparent postural abnormalities or fixed deformities.  
Because the evidence does not show ankylosis of the lumbar 
spine, there is no basis under DC 5289 for an increased 
rating.

The veteran's current rating contemplates moderate limitation 
of motion under DC 5292.  The most recent VA examination 
report indicates that the veteran had some limitation of 
motion.  If normal back motion on forward flexion is 
considered to be to the ability to touch toes, or to 90 
degrees, then the most recent VA examination reports indicate 
that the veteran had 60/90 degrees of forward flexion motion.  
The Board finds that this is not sufficient to demonstrate 
severe limitation of motion of the lumbar spine.  As severe 
limitation is not shown, there is no basis for a higher 
rating under DC 5292.  In addition, compensation is 
anticipated under this code for limitation of motion and a 
separate compensable rating for arthritis is not warranted.

Moreover, DC 5293 provides for a 20 percent rating for 
moderate symptoms of intervertebral disc syndrome with 
recurring attacks.  However, the evidence does not reflect 
severe symptoms to warrant a higher rating.  In this regard, 
there is no evidence of postural abnormality, fixed 
deformities, or evidence of any muscle spasms.  Further, the 
evidence does not indicate that he has ever had muscle spasms 
or neurological findings as evidenced by the absence of 
impairment to the peripheral or autonomic nervous system.  
Further, X-ray evidence described the veteran's 
intervertebral disc disease as mild.  This "negative" 
clinical evidence against the assignment of a greater than 20 
percent disability rating under DC 5293 outweighs any 
uncorroborated "positive" contentions by the veteran as to 
more severe symptoms.  In the absence of findings of severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief, a higher than 20 percent evaluation 
under DC 5293 is not warranted. 

In addition, a higher rating would not be available if the 
veteran's back disability were rated under DC 5295.  A 20 
percent evaluation is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  There is no current evidence of severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending (as noted above, forward flexion 60/90 degrees), or 
loss of lateral motion.  The record clearly establishes that 
the veteran has experienced episodes of pain on motion; 
however, there is no evidence of muscle spasms or abnormal 
mobility on forced motion.  Taken together, the evidence of 
record fails to establish that the veteran's clinical 
disability approximates the criteria for more than a 20 
percent rating under DC 5295.  Accordingly, the Board finds 
that the schedular criteria for a rating in excess of the 
currently assigned 20 percent disability evaluation are not 
met.

Considering all of the evidence, the veteran's symptoms do 
not approximate the standard of severe intervertebral disc 
syndrome, severe limitation of motion of the lumbar spine, or 
severe lumbosacral strain such as to warrant a disability 
rating in excess of the 20 percent assigned herein.  Although 
the evidence of record established that he currently has 
symptoms of a back disability, the currently assigned 20 
percent evaluation contemplates the pain and symptomatology 
consistent with his lumbosacral strain.  Furthermore, this 
rating contemplates the degree of functional limitation due 
to pain.  There is, therefore, no basis for a further 
increased rating under the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59.

II.  Entitlement to an Evaluation in Excess of 10 Percent for 
Cervical Strain

Historically, the RO granted entitlement to service 
connection for cervical strain by rating decision dated in 
December 1998 and assigned a 10 percent evaluation.  The RO 
has rated the veteran's cervical spine disability under DC 
5290.  The Board will also consider DCs 5010-5003, 5287, and 
5293 for arthritis, cervical ankylosis, and intervertebral 
disc syndrome.  The arthritis regulations cited above are 
also for consideration with respect to the veteran's cervical 
spine disability.

Under DC 5287, cervical ankylosis in a favorable position 
warrants a 30 percent evaluation.  A 40 percent evaluation 
may be assigned for cervical ankylosis in an unfavorable 
position.  Slight limitation of motion of the cervical 
segment of the spine warrants a 10 percent evaluation under 
DC 5290.  A 20 percent evaluation requires moderate 
limitation of motion; while a 30 percent evaluation, the 
highest given under this code, requires severe limitation of 
motion. 

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief. 

In a September 1998 VA examination report, the veteran 
complained of stiffness in the posterior distal aspect of his 
neck, associated with a chronic, constant, steady discomfort 
of the neck.  He reported problems with rotation, especially 
to the left side, and associated the symptoms with rare 
paresthesias of the upper extremities on rare occasions.  
Physical examination revealed no muscle atrophy of the neck, 
and the shoulder girdle was symmetric.  There was mild to 
moderate tenderness to palpation of the paraspinal muscles of 
the cervical spine.  Range of motion was reported as left 
rotation to 45 degrees, right rotation to 58 degrees, flexion 
to 25 degrees, and extension to 25 degrees.  Muscle strength 
of the neck flexors, neck extensors, and neck rotators was 
5/5.  Cervical spine X-rays were reportedly negative.

Initially, the Board notes that the evidence does not support 
a finding of ankylosis of the cervical spine.  Ankylosis is 
defined as stiffening or fixation of a joint.  Because the 
veteran had demonstrated a certain level of range of motion 
of the cervical spine, there is no basis under DC 5287 for a 
higher rating.

The veteran's current rating contemplates slight limitation 
of motion under DC 5290.  Although limitation of motion has 
been demonstrated, the examiner has not characterized the 
limitation of motion as moderate.  Further, while the veteran 
reports neck stiffness, range of motion is only slightly less 
than normal.  Thus, as moderate limitation of motion of the 
cervical spine is not shown, there is no basis for a higher 
rating under DC 5290.  In addition, compensation is 
anticipated under this code for limitation of motion and a 
separate compensable rating for arthritis is not warranted.

Moreover, DC 5293 provides for a 10 percent rating for mild 
symptoms of intervertebral disc syndrome with recurring 
attacks.  While the veteran complained of stiffness and 
discomfort, the evidence does not reflect intervertebral disc 
syndrome of the cervical spine.  In this regard, the most 
recent X-ray evidence was normal.  In addition, the veteran's 
symptomatology does not indicate objective medical evidence 
of neurological findings, muscle weakness, atrophy, or motor 
dysfunction, although he has had rare subjective complaints 
of tingling in his hands.  In the absence of findings of 
moderate intervertebral disc syndrome with recurring attacks, 
a higher than 10 percent evaluation under DC 5293 is not 
warranted. 

Considering all of the evidence, the veteran's symptoms do 
not approximate the standard of cervical ankylosis, moderate 
limitation of motion of the cervical spine, or moderate 
intervertebral disc syndrome as to warrant a disability 
rating in excess of the 10 percent assigned herein.  Although 
the evidence of record established that he currently has 
symptoms of a cervical spine disability, the currently 
assigned 10 percent evaluation contemplates the pain and 
symptomatology consistent with his cervical disability.  
Furthermore, this rating contemplates the degree of 
functional limitation due to pain.  There is, therefore, no 
basis for a further increased rating under the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59.

With respect to both claims, the Board has also considered 
the veteran's complaints of pain, limitation of motion, and 
functional loss due to pain.  However, even considering the 
standards outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and the provisions of 38 C.F.R. § 4.40 et seq., there is no 
basis on which to assign higher ratings.  Significantly, as 
noted above, there is no basis under the schedular criteria 
for a rating higher than the currently assigned evaluations.  
Accordingly, the Board finds that the functional limitation 
due to pain is contemplated in the current assigned ratings 
and indicia of higher ratings, such as atrophy, muscle 
wasting, incoordination, weakness, excess fatigability, etc., 
are not shown.

Further, the Board has considered the veteran's written 
statements that his cervical spine and lumbar spine 
disabilities are worse than currently evaluated.  Although 
his statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disabilities are evaluated, more 
probative than the subjective evidence of an increased 
disability.

In conclusion, the VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his lumbar spine and cervical spine 
disabilities are appropriately compensated.

III.  Claims for Entitlement to Service Connection

Historically, the veteran filed his claim in July 1998 for 
problems with his back, head injury, hips, knees, eyes, 
hernia, neck, and flat feet.  He noted that he was involved 
in parachuting and did a lot of reconnaissance work, which 
caused his medical disorders.  As part of the development of 
the claims, the veteran underwent several VA examinations in 
September 1998.  As the veteran's service connection claims 
flow essentially from the same legal theory, they will be 
discussed together.  However, based on the evidence of 
record, the Board finds that the claims must be denied on the 
basis that no chronic residuals are shown with respect to the 
veteran's hips, knees, eye, inguinal hernia, flat feet, and 
head injury.

Bilateral Hip Disorders, Bilateral Knee Disorders, Bilateral 
Flat Feet

First, the Board finds that no chronic residuals are shown on 
the record with respect to the veteran's claims for bilateral 
hip disorders, bilateral knee disorders, and flat feet.  
Specifically, in a VA spine examination report, the veteran 
related that he worked in reconnaissance while on active 
duty, was involved in multiple minor accidents, sustained a 
head injury one time when he jumped with a parachute, and was 
involved in a motor vehicle accident and sustained a whiplash 
injury to his neck.  He reported multiple bruises and 
contusion of, among other things, his hips and knees.  He 
reported that his hip complaints were related to back pain.  
With respect to his knees, he noted that they gave out every 
once in a while and he reported mild to moderate tenderness 
on the lateral aspect of both knees.  With respect to his 
feet, he denied having flat feet and denied any major 
problems with either foot.  He related that every once in a 
while he felt numbness of the right foot, which was 
associated with numbness of the whole lower extremity when he 
would be in an awkward position. 

Physical examination revealed no muscle atrophy of the lower 
bilateral extremities, no cyanosis, no clubbing or edema, and 
no tenderness to palpation.  Range of motion was reported as 
hip flexion from 0-120 degrees, and knees from 0-125 degrees.  
Muscle strength showed that hip flexors, hip extensors, knee 
flexors, knee extensors, dorsiflexors, plantar flexors, and 
extensor hallucis longus were 5/5, bilaterally.  Sensation 
was intact, proprioception was intact, and there was no 
significant leg length discrepancy.  Examination of the 
veteran standing revealed no flat feet with a mild arch 
collapse.  There was no tenderness on palpation.  Special 
testing showed that Lachman's of both knees was normal, varus 
and valgus of both knees was normal, McMurray's test of both 
knees was negative, anterior and posterior drawer signs were 
within normal limits, although an increased laxity of the 
lateral collateral ligament was observed in both knees.  
Fabere test for both hips was negative.  The clinical 
assessment included musculoskeletal complaints of the 
bilateral hip and knees.  An addendum to the examination 
reflected that X-rays of the bilateral knees and pelvis and 
hips were negative.

Based on the above evidence, the Board must conclude that the 
veteran's claims for bilateral hip, bilateral knee, and flat 
feet disorders must be denied.  Because the medical evidence 
fails to show any current disabilities with respect to the 
veteran's hips, knees, and feet, there is no basis on which 
to grant service connection.  As noted above, basic service 
connection requires that a disability must be currently 
manifested.  In this case, the medical evidence 
unquestionably shows no chronic problems with respect to the 
veteran's knees, hips, and feet.  As such, the claims must be 
denied.

Bilateral Inguinal Hernias Repairs

Private medical records reflect that the veteran was 
hospitalized in January 1996 for a right inguinal hernia, 
possibly bilateral.  In January 18, 1996, he underwent a 
bilateral inguinal hernia repair.  At the time, it was noted 
that the veteran's job required him to perform heavy lifting 
and "because of that" he was referred for a hernia repair.  
There was no mention made of a connection between military 
service and the hernias.  In a September 1998 VA examination 
report, the veteran reported that he underwent a hernia 
repair due to lifting crates during his employment.  The 
clinical assessment included hernia repair, no residuals.  

Based on the evidence outlined above, the Board finds that 
there is no etiological or causal relationship between the 
veteran's bilateral hernia repairs in 1996 and military 
service.  Significantly, there is no indication that the 
veteran demonstrated a inguinal hernia prior to 1996.  This 
is supported by the private medical records and the veteran's 
own statements to a VA examiner in September 1998 relating 
the inguinal hernias to work.  Accordingly, since there is no 
indication that the veteran sustained an inguinal hernia in 
service, and the post-service medical evidence associates the 
bilateral inguinal hernias to the veteran's employment, there 
is no basis on which to relate the hernias to military 
service.  As such, the claims for the residuals of bilateral 
hernia repairs are denied.

An Eye Disorder

In a September 1998 VA examination report, the veteran 
related that he has been wearing glasses since he sustained a 
head injury in service.  Corrected acuity was noted to be 
20/25 right eye, and 20/20 left eye.  Pupils were equal, 
round, and reactive to light.  He had a full range of motion 
of the extraocular muscles.  Confrontation fields were full.  
Slit lamp examination showed a clear cornea, anterior 
chamber, iris, and lens.  The clinical impression was normal 
eye examination.  The veteran was given a new prescription 
for glasses and instructed to return as needed.

Based on the evidence outlined above, there is no evidence to 
support a claim of entitlement to service connection for an 
eye disorder due to an in-service head injury.  
Significantly, there are no chronic residuals of an eye 
disorder currently shown.  As no disability is shown, there 
is nothing to service connect.  Therefore, the claim must be 
denied.  Further, to the extent the veteran claims diminished 
vision, the claim must also be denied because refractive 
error of the eye are not diseases or injuries within the 
meaning of the applicable legislation.  38 C.F.R. § 3.303(c) 
(2000).  Such conditions are considered to be part of a life-
long defect, and are normally static conditions which are 
incapable of improvement or deterioration.  See VAOGCPREC 67-
90 (1990) (O.G.C. Prec. 67-90) at 1.  Therefore, the claim 
for an eye disorder is denied.
 
Residuals of a Head Injury

In a September 1998 VA brain and spinal cord examination 
report, the veteran reported that he sustained two incidents 
of head injuries in service.  One in 1986 as a parachutist 
and one in 1990 as a result of a motor vehicle accident.  In 
the 1986 incident, he reflected that he hit his head and lost 
consciousness for an undetermined amount of time.  He 
reported symptoms of blurry vision, headaches, and loss of 
visual acuity.  He was diagnosed with an astigmatism and wore 
corrective eyeglasses.  He complained of visual sensitivity 
to bright lights, headaches, and lightheadedness.  
Alleviating factors were avoiding bright lights, Tylenol, and 
rest.  It was noted that the veteran had recently been 
diagnosed with hypertension.  

After a physical examination, the examiner concluded that he 
was unable to distinguish between symptoms of lightheadedness 
being attributed to head injury vs. newly diagnosed 
hypertension vs. cervical spine complaints.  In a September 
1998 addendum, the examiner related that he had reviewed the 
skull X-rays and cervical spine X-rays which were negative, 
and the eye examination was also negative and concluded that 
it was most likely that the veteran's complaints of head 
injury residuals 12 years after the initial injury were 
related to his newly diagnosed hypertension.

Based on the evidence outlined above, the Board finds that 
the veteran's claim must be denied.  Significantly, the 
examiner specifically opined that the veteran's complaints of 
head injury residuals (including lightheadedness and 
headaches) were likely related to newly diagnosed nonservice-
connected hypertension. The examiner also noted that the 
veteran's injury was sustained 12 years previously.  A 
reasonable reading of the opinion is that the veteran's 
complaints are not, in fact, related to the head injury 
sustained in service.  There is no medical evidence to the 
contrary contained in the claims file.  Accordingly, the 
veteran's claim for the residuals of a head injury must be 
denied.



ORDER

The claim for entitlement to an evaluation in excess of 20 
percent for lumbosacral strain is denied.

The claim for entitlement to an evaluation in excess of 10 
percent for cervical strain is denied.

The claim for entitlement to service connection for a 
bilateral hip disorder is denied.

The claim for entitlement to service connection for a 
bilateral knee disorder is denied.

The claim for entitlement to service connection for a 
bilateral inguinal hernia is denied.

The claim for entitlement to service connection for bilateral 
flat feet is denied.

The claim for entitlement to service connection for an eye 
disorder is denied.

The claim for entitlement to service connection for the 
residuals of a head injury is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeal

 
- 19 -


- 18 -


